CONSECO, INC. AND SUBSIDIARIES Exhibit Computation of Ratio of Earnings to Fixed Charges (Dollars in millions) Three months ended Year ended March 31, December 31, 2010 2009 Pretax income from operations: Net income $ 33.9 $ 85.7 Add income tax expense 19.2 87.9 Pretax income from operations 53.1 173.6 Add fixed charges: Interest expense on corporate debt 19.5 84.7 Interest expense on investment borrowings 8.0 33.2 Interest added to policyholder account balances 76.6 324.4 Portion of rental (a) 3.1 12.8 Fixed charges 107.2 455.1 Adjusted earnings $ 160.3 $ 628.7 Ratio of earnings to fixed charges 1.50 X 1.38 X (a) Interest portion of rental is estimated to be 33 percent.
